183 F.2d 414
BRENNA et al.v.FEDERAL CARTRIDGE CORPORATION
No. 13678.
United States Court of Appeals Eighth Circuit.
July 18, 1950.

Before SANBORN, WOODROUGH, and RIDDICK, Circuit Judge.
PER CURIAM.


1
The appellants have petitioned this court for a rehearing because of the decision of the Supreme Court in Powell et al. v. United States Cartridge Co., 339 U.S. 497, 70 S.Ct. 755, reversing the decision of this Court in United States Cartridge Co. v. Powell et al., 8 Cir., 174 F.2d 718, upon the authority of which the judgment of dismissal in the instant case was affirmed by this Court, 8 Cir., 174 F.2d 732.


2
The reversal of the decision of this Court in the Powell case requires that the petition for rehearing be granted, and that the judgment appealed from be reversed and the case remanded for a new trial.


3
It is so ordered.